The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-20 have been examined.
Claims 1-20 have been rejected.

Response to Arguments
The arguments submitted March 31, 2022 have been considered but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-4, 10, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dornier (US Patent 5,646,535) in view of Lopez (US Patent Application Publication 2002/0113714).

As per claim 1, Dornier ('535) discloses a system for providing status information during a power-on self-test routine, the system comprising:
	a basic input output system operable to execute the power-on self-test routine and output a status of the power-on self-test routine (column 1 line 62 through column 2 line 11, a POST routine is run and its status is output; the POST routine is part of BIOS, as in column 1 lines 12-18);
	an externally visible indicator on a chassis (Figure 1 shows status LEDs 23 and 25 on the chassis); and
	a controller in the chassis (Figure 2) coupled to the basic input output system and the externally visible indicator, the controller operable to receive the status from the basic input output system and to control the externally visible indicator in response to the status received from the basic input output system during execution of the power-on self-test routine (column 1 line 62 through column 2 line 11; LEDs are controlled based on the POST routine’s tests statuses). 

Dornier ('535) does not expressly disclose the system wherein the externally visible indicator is remotely activated via a network after the execution of the power-on self-test routine to indicate the location of the chassis.

Lopez ('714) teaches a system in which an LED indicator is mounted on or adjacent to a device, and in the event that the device needs to physically accessed, a remote network command is sent to the connected LED indicator to provide a visible signal via flashing or continuously illuminating (see abstract).  The need to physically access the device may be due to a determined faulty operation or a need for maintenance (paragraph 4) including scheduled maintenance (paragraph 5)..Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the POST result indicator LEDs disclosed by Dornier ('535) such that the LED indicator is remotely triggered over the network outside of its POST operation to assist in locating the device, as taught by Lopez ('714).  This modification would have been obvious because locating a particular device can be difficult and time-consuming task (Lopez ('714) paragraph 5). Use of the indicator LED allows personnel to easily recognize and thereby locate the device of interest (Lopez ('714) paragraph 7) and to verify with certainty that the correct device has been found (Lopez ('714) paragraph 4).

As per claim 3, Dornier ('535) in view of Lopez ('714) discloses the system of claim 1, wherein the externally visible indicator is an LED (Figure 1 and column 2 lines 53-56). 

As per claim 4, Dornier ('535) in view of Lopez ('714) discloses the system of claim 3, wherein the light emitting diode (LED) is a chassis identify light emitting diode (LED) of a server chassis (Lopez ('714) paragraph 2, the system may be a part of a server farm).

As per claims 10 and 12, these claims recite limitations found in claims 1 and 3, respectively, and are respectively rejected on the same grounds as claims 1 and 3. 

As per claims 13 and 20, these claims recite limitations found in claim 4 and are rejected on the same grounds as claim 4.

As per claim 19, this claim recites limitations found in claims 1 and 3 and is rejected on the same grounds on claims 1 and 3. 

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dornier ('535) in view of Lopez ('714) and Wikipedia's Intelligent Platform Management Interface (historical version published December 23, 2019; herein Wikipedia's IPMl).

As per claim 2, Dornier ('535) in view of Lopez ('714) discloses the system of claim 1. Dornier ('535) in view of Lopez ('714) does not expressly disclose the system wherein the controller is a baseboard management controller.

Wikipedia's IPMI teaches use of a baseboard management controller within an IPMI system to communicate with LEDs (section Baseboard Management Controller, and the Figure in section IPMI components).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the POST routine system disclosed by Dornier ('535) in view of Lopez ('714) such that a BMC receives the BIOS POST results and controls the LED indicators. This modification would have been obvious because IPMI systems are well known to perform sensor monitoring (as in Wikipedia's IPMI, the Figure in section IPMI components) and BMCs are further useful for performing functions and monitoring hardware before a system OS has booted (Wikipedia's IPMI, section Functionality).

As per claim 11, this claim recites limitations found in claim 2 and is rejected on the same grounds as claim 2.

Claims 5-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dornier ('535) in view of Lopez ('714) and Bussard (US Patent 6,351,211).

As per claim 5, Dornier ('535) in view of Lopez ('714) discloses the system of claim 1. Dornier ('535) in view of Lopez ('714) does not expressly disclose the system wherein the controller is operable to turn the visible indicator on and off at a first frequency for a first predetermined time, when the routine is at a first status.

Bussard ('211) teaches a car braking system in which a brake light strobes flashes at a frequency relative to the force of a driver's braking (column 2 lines 5-13). This is in contrast to a contemplated system in which brake lights use multiple colors to indicate stopping quickness (column 1 lines 41-43).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the POST result indicators disclosed by Dornier ('535) in view of Lopez ('714) such that strobing of the LEDs is performed, as taught by Bussard ('211), instead of using multiple color LED signals. This modification would have been obvious because the use of multiple colors can be easy to overlook and is unusable to a colorblind user (Bussard ('211) column 1 lines 42-45).

As per claim 6, Dornier ('535) in view of Lopez ('714) and Bussard ('211) discloses the system of claim 5, wherein the controller is operable to turn the visible indicator on and off at a second frequency for a second predetermined time, after the first predetermined time, when the routine is at the first status (Dornier ('535) Figure 4a, the POST process proceeds through a sequence of different colors; in view of Bussard ('211), it would be obvious that this is instead of sequence of different frequencies of strobing (Bussard ('211) column 2 lines 5-13, for reasons described in column 1 lines 42-45).

As per claim 7, Dornier ('535) in view of Lopez ('714) and Bussard ('211) discloses the system of claim 6, wherein the controller is operable to turn the visible indicator on and off at a third frequency, after the second predetermined time, when the routine is at the first status (Dornier ('535) Figure 4a, the POST process proceeds through a sequence of different colors (including a third color); in view of Bussard ('211), it would be obvious that this is instead of sequence of different frequencies of strobing (Bussard ('211) column 2 lines 5-13, for reasons described in column 1 lines 42-45).

As per claim 8, Dornier ('535) in view of Lopez ('714) and Bussard ('211) discloses the system of claim 5, wherein the controller is operable to keep the visible indicator on when the routine reaches a second status (Dornier ('535) Figure 4a, the LEDs remain on during the different statuses).

As per claim 9, Dornier ('535) in view of Lopez ('714) and Bussard ('211) discloses the system of claim 8, wherein the second status is one of a group including activation of a splash screen, initialization of a CPU, or initialization of a memory (Dornier ('535) Figures 3a-3d and 4a-4c describe various initialization processes that are tested and then signaled via the LEDs). 

As per claims 14-18, these claims recite limitations found in claims 5-9, respectively, and are respectively rejected on the same grounds as claims 5-9. 




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bushard teaches a computer system in which failure lamps are lit up when POST errors are encountered.  Hung teaches a BIOS controlled GPIO pins output the fault status and cause a seven-segment display LED to indicate the fault.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note that all agendas or related documents that Applicant would like reviewed should be sent at least one full business day (i.e. 24 hours not including weekends or holidays) before the interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114